Opinion by
Williams, J.,
This was an application for an issue to try the title to real estate under the Act of June 10,1893.
Upon petition, answer, and evidence adduced before the court clearly showing that the real estate in question was in the possession of the petitioner, the court had jurisdiction to award the issue. An appeal was taken from the action of the court awarding the issue.
There is a motion to quash on two grounds (a) The decree of the court below is interlocutory, (b) That there is no statutory provision for the appeal.
The act provides “that the decree of the court in refusing the rule or issue......and the judgment in such issue shall be subject to appeal.” There is no provision in the act for an appeal where the issuers awarded.
The decree in this case is clearly interlocutory and that reason is sufficient for us to quash this appeal. In addition to this, we are oí the opinion that no appeal lies, under the act, from a decree awarding an issue in such cases. '
The appeal is quashed.